DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-19 are are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,293,990 to Verdier et al (Verdier et al) in view of each of JP2009541585 (JP’585) and Bell et al “Final Report on Refining Technologies of Aluminum” (Bell et al). With respect to claims 1 and 11, Verdier et al teaches a method of producing 2024 and 7075 aluminum alloys by recycling waste aircraft aluminum alloys (see col. 1 lines 42-55 for example where aeronautical aluminum alloys of the 2000 and 7000 classes are recycled and produced), including smelting pretreated waste aircraft aluminum until complete melting occurs at temperatures between 700C and 800C (Verdier et al teaches melting at 740C at col. 6 lines 5-10 for example), then removing impurities not molten in the aluminum liquid (Verdier et al employs a gas treatment (30) to eliminate inclusions), then testing the aluminum contents and adjusting the composition to meet a desired composition range (see col. 5-7 for example), Verdier et al then refines the aluminum liquid by adding a refining agent and a degassifier (see col. 4 and 5 for example) and then casting the liquid aluminum to obtain an aluminum alloy with the desired composition. Verdier et al does not specifically recite any pretreatment of the waste aluminum or the use of ceramic filters for reducing inclusions in the aluminum liquid. JP’585 teaches that at the time the invention was filed, it was known in the art to employ scrap pretreatments such as magnetic separation, flotation and eddy current separation for example, in order to remove undesirable components including iron alloys (steel) from an aluminum scrap bundle (See the Applicant provide English language translation, page 4 for example). Since removal of undesirable components such as iron other materials from a bundle of aluminum scrap to be treated by Verdier et al would also be desirable, motivation to employ the scrap pretreatment methods recited by JP’585 in the method of Verdier et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the use of ceramic filters, Bell et al teaches that at the time the invention was filed, it was known in the art to employ ceramic foam filters at various stages in aluminum processing with pore sizes within the instantly claimed ranges to remove unmelted inclusions in an aluminum melt in order to provide a cleaner melt stream. Because a cleaner melt stream would also be desirable in the method of Verdier et al, motivation to include ceramic foam filters at numerous stages of the method of Verdier et al, as taught to be advantageous by Bell et al, would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 3, JP’585 teaches that waste aluminum packaging is a common scrap element for recycling along with the waste aircraft aluminum of Verdier et al.
With respect to claim 4, Verdier et al recites employing aluminum aircraft raw materials.
With respect to claims 5-9 JP’585 teaches the recited breaking and separation methods of these claims.
With respect to claims 10, 15 and 16, Verdier teaches smelting (melting) at about 750 degrees C (col. 6 lines 5-10 for example).
With respect t claims 12 and 13, Verdier teaches treatment of aluminum 2024 and 7075 alloys meeting the recited composition limitations of these claims.
With respect to claim 17 Verdier teaches adjusting the melt composition with other waste aluminum (see col. 5-7 for example).
With respect to claim 18, Bell et al teaches the recited ceramic filter pore sizes.
With respect to claim 19, both Verdier and JP’585 allow for the recited impurities within the aluminum melt.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk